Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 (Claims dated 5/26/2021) has been entered.

DETAILED ACTION
Response to Applicant’s Amendment
The action is responsive to the Amendment filed on 5/26/2021.  Claims 1, 3, 7, 8, 10, 12, and 13 have been amended.  Claim 5 has been cancelled.  Claims 1, 3, and 6-13 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 5/26/2021, with respect to rejections under 35 USC §101, 112, and 103 have been fully considered and are persuasive.  The above rejections have been withdrawn in view of the current amendments. 


Allowable Subject Matter
Claims 1, 3, and 6-13 are allowed.  
The following is an examiner’s statement of reasons for allowance.
	In regards to Claims 1, 12, and 13, the claims are allowed because the closest prior art, Takaoka, Fujiwara, Viger, and Green, either singularly or in combination, fail to anticipate or render obvious estimate, based on the corrected second sensing data, a context of the user, wherein the context of the user indicates an action label of the user; generate map information based on the corrected second sensing data and the relative position of the user with respect to the moving body; and obtain a position of the user in the moving body based on the context of the user and the map information, in combination with all other limitations in the claim as claimed and defined by applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863